 
Exhibit 10.1
 
EXECUTION VERSION
 
MDC Partners Inc.
 
11% Senior Notes due 2016


unconditionally guaranteed as to the
payment of principal, premium,
if any, and interest by


the Guarantors listed in Exhibit C hereto



--------------------------------------------------------------------------------

 
Exchange and Registration Rights Agreement
 
October 23, 2009                       
Goldman, Sachs & Co.,
As representative of the several Purchasers
named in Exhibit D hereto
c/o Goldman, Sachs & Co. 
85 Broad Street
New York, New York 10004
 
Ladies and Gentlemen:
 
MDC Partners Inc., a corporation continued under the laws of Canada (the
“Company”), proposes to issue and sell to the Purchasers (as defined herein)
upon the terms set forth in the Purchase Agreement (as defined herein)
$225,000,000 in aggregate principal amount of its 11% Senior Notes due 2016,
which are unconditionally guaranteed by the Guarantors listed in Exhibit C
hereto (the “Guarantors”).  As an inducement to the Purchasers to enter into the
Purchase Agreement and in satisfaction of a condition to the obligations of the
Purchasers thereunder, the Company and the Guarantors agree with the Purchasers
for the benefit of holders (as defined herein) from time to time of the
Registrable Securities (as defined herein) as follows:
 
1.      Certain Definitions.  For purposes of this Exchange and Registration
Rights Agreement (this “Agreement”), the following terms shall have the
following respective meanings:
 
“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.
 
The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 
1

--------------------------------------------------------------------------------

 
 
“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) promulgated
by the Commission under the Exchange Act, as the same may be amended or
succeeded from time to time.
 
“Closing Date” shall mean the date on which the Securities are initially issued.
 
“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
 
“EDGAR System” means the EDGAR filing system of the Commission and the rules and
regulations pertaining thereto promulgated by the Commission in Regulation S-T
under the Securities Act and the Exchange Act, in each case as the same may be
amended or succeeded from time to time (and without regard to format).
 
“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.
 
“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or Section 3(d)(iii) and the instructions set
forth in the Notice and Questionnaire.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder, as the same
may be amended or succeeded from time to time.
 
“Exchange Offer” shall have the meaning assigned thereto in Section 2(a).
 
“Exchange Registration” shall have the meaning assigned thereto in Section 3(c).
 
“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a).
 
“Exchange Securities” shall have the meaning assigned thereto in Section 2(a).
 
“Freely Transferable” means, with respect to a Security, a Security that at any
time of determination (i) is freely transferable without volume restrictions by
a holder that is not an “affiliate” (as defined in Rule 144 under the 1933 Act
(“Rule 144”)) of the Company where no conditions of Rule 144 are then applicable
(other than the holding period requirement in paragraph (d)(1)(ii) of Rule 144
so long as such holding period requirement is satisfied at such time of
determination) in accordance with Rule 144 , or otherwise, (ii) whose
restrictive legend relating to the 1933 Act has been removed and (iii) does not
bear a restricted CUSIP number.
 
“Guarantor” shall have the meaning assigned thereto in the Indenture.

 
2

--------------------------------------------------------------------------------

 
 
The term “holder” shall mean each of the Purchasers and other persons who
acquire Securities from time to time (including any successors or assigns), in
each case for so long as such person owns any Securities.
 
“Indenture” shall mean the trust indenture, dated as of October 23, 2009,
between the Company, the Guarantors and The Bank of New York Mellon, as trustee,
as the same may be amended from time to time.
 
“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.
 
The term “person” shall mean a corporation, limited liability company,
association, partnership, organization, business, individual, government or
political subdivision thereof or governmental agency.
 
“Purchase Agreement” shall mean the Purchase Agreement, dated as of October 23,
2009, between the Purchasers, the Company and the Guarantors relating to the
Securities.
 
“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.
 
“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (i) in the circumstances contemplated by Section 2(a), the
Security has been exchanged for an Exchange Security in an Exchange Offer as
contemplated in Section 2(a); (ii) in the circumstances contemplated by
Section 2(b), a Shelf Registration Statement registering such Security under the
Securities Act has been declared or becomes effective and such Security has been
sold or otherwise transferred by the holder thereof pursuant to and in a manner
contemplated by such effective Shelf Registration Statement; (iii) when such
Security is Freely Transferable or (iv) when such Security shall cease to be
outstanding.
 
“Registration Default” shall have the meaning assigned thereto in Section 2(c).
 
“Registration Default Period” shall have the meaning assigned thereto in
Section 2(c).
 
“Registration Expenses” shall have the meaning assigned thereto in Section 4.
 
“Resale Period” shall have the meaning assigned thereto in Section 2(a).
 
“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Company.
 
“Rule 144,” “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” shall
mean, in each case, such rule promulgated by the Commission under the Securities
Act (or any successor provision), as the same may be amended or succeeded from
time to time.

 
3

--------------------------------------------------------------------------------

 
 
“Securities” shall mean, collectively, the $225,000,000 in aggregate principal
amount of the Company’s 11% Senior Notes due 2016 to be issued and sold to the
Purchasers, and securities issued in exchange therefor or in lieu thereof
pursuant to the Indenture.  Each Security is entitled to the benefit of the
guarantee provided by each of the Guarantors in the Indenture (the “Guarantees”)
and, unless the context otherwise requires, any reference herein to a
“Security,” an “Exchange Security” or a “Registrable Security” shall include a
reference to the related Guarantees.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.
 
“Shelf Registration” shall have the meaning assigned thereto in Section 2(b).
 
“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b).
 
“Special Interest” shall have the meaning assigned thereto in Section 2(c).
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.
 
“Trustee” shall mean The Bank of New York Mellon, as trustee under the
Indenture, together with any successors thereto in such capacity.
 
Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

 
4

--------------------------------------------------------------------------------

 
 
2.      Registration Under the Securities Act.
 
(a)    Except as set forth in Section 2(b) below, and to the extent there are
Registrable Securities outstanding on the fifth Business Day after the one year
anniversary of the Closing Date, the Company and the Guarantors agree to file
under the Securities Act a registration statement relating to an offer to
exchange (such registration statement, the “Exchange Registration Statement”,
and such offer, the “Exchange Offer”) any and all of the Securities for a like
aggregate principal amount of debt securities issued by the Company and
guaranteed by the Guarantors, which debt securities and guarantees are
substantially identical to the Securities and the related Guarantees,
respectively (and are entitled to the benefits of the Indenture), except that
they have been registered pursuant to an effective registration statement under
the Securities Act and do not contain provisions for Special Interest
contemplated in Section 2(c) below (such new debt securities hereinafter called
“Exchange Securities”).  The Company and the Guarantors agree to use all
commercially reasonable efforts to cause the Exchange Registration Statement to
become effective under the Securities Act as promptly as practicable and no
later than 45 calendar days after the Effective Time of such Exchange
Registration Statement.  The Exchange Offer will be registered under the
Securities Act on the appropriate form and will comply with all applicable
tender offer rules and regulations under the Exchange Act.  Unless the Exchange
Offer would not be permitted by applicable law or Commission policy, the Company
further agrees to use all commercially reasonable efforts to (i) commence the
Exchange Offer promptly following the Effective Time of such Exchange
Registration Statement, (ii) hold the Exchange Offer open for at least 30
calendar days in accordance with Regulation 14E promulgated by the Commission
under the Exchange Act and (iii) exchange Exchange Securities for all
Registrable Securities that have been properly tendered and not withdrawn
promptly following the expiration of the Exchange Offer.  The Exchange Offer
will be deemed to have been “completed” only (i) if the debt securities and
related guarantees received by holders other than Restricted Holders in the
Exchange Offer for Registrable Securities are, upon receipt, transferable by
each such holder without restriction under the Securities Act and the Exchange
Act and without material restrictions under the blue sky or securities laws of a
substantial majority of the States of the United States of America and (ii) upon
the Company having exchanged, pursuant to the Exchange Offer, Exchange
Securities for all Registrable Securities that have been properly tendered and
not withdrawn before the expiration of the Exchange Offer, which shall be on a
date that is at least 30 calendar days following the commencement of the
Exchange Offer.  The Company and the Guarantors agree (x) to include in the
Exchange Registration Statement a prospectus for use in any resales by any
holder of Exchange Securities that is a broker-dealer and (y) to keep such
Exchange Registration Statement effective for a period (the “Resale Period”)
beginning when Exchange Securities are first issued in the Exchange Offer and
ending upon the earlier of the expiration of the 90th day after the Exchange
Offer has been completed or such time as such broker-dealers no longer own any
Registrable Securities.  With respect to such Exchange Registration Statement,
such holders shall have the benefit of the rights of indemnification and
contribution set forth in Subsections 6(a), (c), (d) and (e).

 
5

--------------------------------------------------------------------------------

 

(b)    If  (i)  the Securities are Registrable Securities and (ii) on or prior
to the time the Exchange Offer is completed, existing law or Commission
interpretations are changed such that the debt securities or the related
guarantees received by holders other than Restricted Holders in the Exchange
Offer for Registrable Securities are not or would not be, upon receipt,
transferable by each such holder without restriction under the Securities Act,
(iii) the Exchange Offer has not been completed within 45 days of the fifth
Business Day after first anniversary of the Closing Date or (iv) any holder of
Registrable Securities notifies the Company prior to the 20th Business Day
following the completion of the Exchange Offer that: (A) it is prohibited by law
or Commission policy from participating in the Exchange Offer, (B) it may not
resell the Exchange Securities to the public without delivering a prospectus and
the prospectus supplement contained in the Exchange Registration Statement is
not appropriate or available for such resales or (C) it is a broker-dealer and
owns Securities acquired directly from the Company or an affiliate of the
Company, then the Company and the Guarantors shall, in lieu of (or, in the case
of clause (iv), in addition to) conducting the Exchange Offer contemplated by
Section 2(a), file under the Securities Act as promptly as practicable, a
“shelf” registration statement providing for the registration of, and the sale
on a continuous or delayed basis by the holders of, all of the Registrable
Securities, pursuant to Rule 415 or any similar rule that may be adopted by the
Commission (such filing, the “Shelf Registration” and such registration
statement, the “Shelf Registration Statement”).  The Company and the Guarantors
agree to use all commercially reasonable efforts to cause the Shelf Registration
Statement to become or be declared effective no later than 90 days after such
Shelf Registration Statement filing obligation arises; provided, that if at any
time the Company is or becomes a “well-known seasoned issuer” (as defined in
Rule 405) and is eligible to file an “automatic shelf registration statement”
(as defined in Rule 405), then the Company and the Guarantors shall file the
Shelf Registration Statement in the form of an automatic shelf registration
statement as provided in Rule 405.  The Company and the Guarantors agree to use
all commercially reasonable efforts to keep such Shelf Registration Statement
continuously effective until such time as there are no longer any Registrable
Securities outstanding.  No holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Registrable Securities unless such holder
is an Electing Holder.  The Company and the Guarantors agree, after the
Effective Time of the Shelf Registration Statement and promptly upon the request
of any holder of Registrable Securities that is not then an Electing Holder, to
use all commercially reasonable efforts to enable such holder to use the
prospectus forming a part thereof for resales of Registrable Securities,
including, without limitation, any action necessary to identify such holder as a
selling securityholder in the Shelf Registration Statement (whether by
post-effective amendment thereto or by filing a prospectus pursuant to Rules
430B and 424(b) under the Securities Act identifying such holder), provided,
however, that nothing in this sentence shall (A) relieve any such holder of the
obligation to return a completed and signed Notice and Questionnaire to the
Company in accordance with Section 3(d)(iii) or (B) require the Company or the
Guarantors to file more than one post-effective amendment to the Shelf
Registration Statement in any 30 day period.  Notwithstanding anything to the
contrary in this Section 2(b), (A) no holder of Registrable Securities may
include any of its Registrable Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such holder furnishes to the Company
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement, prospectus or preliminary prospectus and such
holder agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such holder not materially misleading and (B) upon notice to the Electing
Holders, the Company may suspend the use or the effectiveness of such Shelf
Registration Statement, or extend the time period in which it is required to
file the Shelf Registration Statement for one or more periods up to 60 days in
the aggregate in any 12-month period (each, a “Suspension Period”) if the Board
of Directors of the Company determines that there is a valid business purpose
for suspension of the Shelf Registration Statement; provided that the Company
shall promptly notify the Electing Holders when the Shelf Registration Statement
may once again be used or is effective.  
 
(c)    In the event that (i) the Company and the Guarantors have not filed the
Exchange Registration Statement or the Shelf Registration Statement on or before
the date on which such registration statement is required to be filed pursuant
to Section 2(a) or Section 2(b), respectively, or (ii) such Exchange
Registration Statement or Shelf Registration Statement has not become effective
or been declared effective by the Commission on or before the date on which such
registration statement is required to become or be declared effective pursuant
to Section 2(a) or Section 2(b), respectively, or (iii) the Exchange Offer has
not been completed within 45 calendar days after the Effective Time of the
Exchange Registration Statement relating to the Exchange Offer (if the Exchange
Offer is then required to be made) or (iv) any Exchange Registration Statement
or Shelf Registration Statement required by Section 2(a) or Section 2(b) is
filed and declared effective but shall thereafter either be withdrawn by the
Company or shall become subject to an effective stop order issued pursuant to
Section 8(d) of the Securities Act suspending the effectiveness of such
registration statement (except as specifically permitted herein including with
respect to any Shelf Registration Statement during any applicable Suspension
Period in accordance with the last sentence of Section 2(b)) without being
succeeded immediately by an additional registration statement filed and declared
effective for more than 60 calendar days in any 12 month period prior to the
time the Securities cease to be Registrable Securities (each such event referred
to in clauses (i) through (iv), a “Registration Default” and each period during
which a Registration Default has occurred and is continuing, a “Registration
Default Period”), then, as liquidated damages for such Registration Default,
subject to the provisions of Section 9(b), special interest (“Special
Interest”), in addition to the Base Interest, shall accrue on all Registrable
Securities then outstanding at a per annum rate of 0.25% for the first 90 days
of the Registration Default Period, at a per annum rate of 0.50% for the second
90 days of the Registration Default Period, at a per annum rate of 0.75% for the
third 90 days of the Registration Default Period and at a per annum rate of 1.0%
thereafter for the remaining portion of the Registration Default Period;
provided, however, that upon the exchange of the Exchange Notes for all
Registrable Securities tendered, or upon the effectiveness of the applicable
Shelf Registration Statement which had ceased to remain effective, Special
Interest on the Registrable Securities in respect of which such Registration
Default exists shall cease to accrue.  Special Interest shall accrue and be
payable only with respect to a single Registration Default at any given time,
notwithstanding the fact that multiple Registration Defaults may exist at such
time.  The accrual of Special Interest shall be the exclusive monetary remedy
available to the holders of Registrable Securities for any Registration
Default.  Notwithstanding anything to the contrary in this Section 2(c), the
Company shall not be obligated to pay Special Interest in this Section 2(c)
during a Suspension Period permitted by Section 2(b) hereof.

 
6

--------------------------------------------------------------------------------

 
 
(d)    The Company shall take, and shall cause the Guarantors to take, all
actions necessary or advisable to be taken by it to ensure that the transactions
contemplated herein are effected as so contemplated, including all actions
necessary or desirable to register the Guarantees under any Exchange
Registration Statement or Shelf Registration Statement, as applicable.
 
(e)    Any reference herein to a registration statement or prospectus as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time; and any reference herein to
any post-effective amendment to a registration statement or to any prospectus
supplement as of any time shall be deemed to include any document incorporated,
or deemed to be incorporated, therein by reference as of such time.
 
3.      Registration Procedures.
 
 If the Company and the Guarantors file a registration statement pursuant to
Section 2(a) or Section 2(b), the following provisions shall apply:
 
(a)    At or before the Effective Time of the Exchange Registration or any Shelf
Registration, whichever may occur first, the Company shall qualify the Indenture
under the Trust Indenture Act.
 
(b)    In the event that such qualification would require the appointment of a
new trustee under the Indenture, the Company shall appoint a new trustee
thereunder pursuant to the applicable provisions of the Indenture.
 
(c)    In connection with the Company’s and the Guarantors’ obligations with
respect to the registration of Exchange Securities as contemplated by
Section 2(a) (the “Exchange Registration”), if applicable, the Company and the
Guarantors shall:

 
7

--------------------------------------------------------------------------------

 

(i)      prepare and file with the Commission, no later than 45 days after the
fifth Business Day following the one year anniversary of the Closing Date, an
Exchange Registration Statement on any form which may be utilized by the Company
and the Guarantors and which shall permit the Exchange Offer and resales of
Exchange Securities by broker-dealers during the Resale Period to be effected as
contemplated by Section 2(a), and use all commercially reasonable efforts to
cause such Exchange Registration Statement to become effective no later than 45
days after the Effective Time of such Exchange Registration Statement;
 
(ii)     as soon as practicable prepare and file with the Commission such
amendments and supplements to such Exchange Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Registration Statement for the periods and
purposes contemplated in Section 2(a) and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Registration Statement, and promptly provide each
broker-dealer holding Exchange Securities with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Securities;
 
(iii)    promptly notify each broker-dealer that has requested or received
copies of the prospectus included in such Exchange Registration Statement, and
confirm such advice in writing, (A) when such Exchange Registration Statement or
the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company contemplated by Section 5 cease to be true and correct
in all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Exchange Securities
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, (F) the occurrence of any event that causes the Company to
become an “ineligible issuer” as defined in Rule 405, or (G) if at any time
during the Resale Period when a prospectus is required to be delivered under the
Securities Act, that such Exchange Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act or contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

 
8

--------------------------------------------------------------------------------

 

(iv)    in the event that the Company and the Guarantors would be required,
pursuant to Section 3(c)(iii)(G), to notify any broker-dealers holding Exchange
Securities (except as otherwise permitted during any Suspension Period),
promptly prepare and furnish to each such holder a reasonable number of copies
of a prospectus supplemented or amended so that, as thereafter delivered to
purchasers of such Exchange Securities during the Resale Period, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
 
(v)     use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Registration Statement or
any post-effective amendment thereto at the earliest practicable date;
 
(vi)    use all commercially reasonable efforts to (A) register or qualify the
Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, to the extent required by such laws, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions until the expiration of the Resale Period, (C) take any and all
other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Securities to consummate the disposition thereof
in such jurisdictions and (D) obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Exchange Registration, the Exchange Offer and the
offering and sale of Exchange Securities by broker-dealers during the Resale
Period; provided, however, that neither the Company nor the Guarantors shall be
required for any such purpose to (1) qualify as a foreign corporation in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(c)(vi), (2) consent to general service of process
in any such jurisdiction or become subject to taxation in any such jurisdiction
or (3) make any changes to its certificate of incorporation or by-laws or other
governing documents or any agreement between it and its stockholders;
 
(vii)   obtain a CUSIP number for all Exchange Securities, not later than the
applicable Effective Time; and
 
(viii)  comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders no later than eighteen months
after the Effective Time of such Exchange Registration Statement, an “earning
statement” of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder); provided, however, that this requirement shall be deemed to be
satisfied by the Company’s compliance with Section 3.16 of the Indenture.
 
(d)    In connection with the Company’s and the Guarantor’s obligations with
respect to the Shelf Registration, if applicable, the Company and the Guarantor
shall:

 
9

--------------------------------------------------------------------------------

 

(i)      prepare and file with the Commission, within the time periods specified
in Section 2(b), a Shelf Registration Statement on any form which may be
utilized by the Company and which shall register all of the Registrable
Securities for resale by the holders thereof in accordance with such method or
methods of disposition as may be specified by the holders of Registrable
Securities as, from time to time, may be Electing Holders and use all
commercially reasonable efforts to cause such Shelf Registration Statement to
become effective within the time periods specified in Section 2(b); 
 
(ii)      mail the Notice and Questionnaire to the holders of Registrable
Securities  not less than 30 days prior to the anticipated Effective Time of the
Shelf Registration Statement, and no holder shall be entitled to be named as a
selling securityholder in the Shelf Registration Statement, and no holder shall
be entitled to use the prospectus forming a part thereof for resales of
Registrable Securities at any time, unless and until such holder has returned a
completed and signed Notice and Questionnaire to the Company;
 
(iii)    after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Company shall not be required to (A) take any action to name such holder as
a selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Company and (B) nothing in this clause (iii) shall require
the Company or the Guarantors to file a post-effective amendment to the Shelf
Registration Statement more than once in any 30-day period;
 
(iv)    as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2(b) and as may be required by the applicable rules and regulations of
the Commission and the instructions applicable to the form of such Shelf
Registration Statement, and furnish to the Electing Holders copies of any such
supplement or amendment simultaneously with or prior to its being used or filed
with the Commission to the extent such documents are not publicly available on
the Commission’s EDGAR System;
 
(v)     comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;
 
(vi)    provide a representative of the Electing Holders and not more than one
counsel for all the Electing Holders the opportunity to participate in the
preparation of such Shelf Registration Statement, each prospectus included
therein or filed with the Commission and each amendment or supplement thereto;

 
10

--------------------------------------------------------------------------------

 

(vii)   for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Company’s principal place of business or such other
reasonable place for inspection by the persons referred to in Section 3(d)(vi)
who shall certify to the Company that they have a current intention to sell the
Registrable Securities pursuant to the Shelf Registration such financial and
other information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary (and in the case
of counsel, not violate an attorney-client privilege, in such counsel’s
reasonable belief), in the judgment of the respective counsel referred to in
Section 3(d)(vi), to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering on behalf of the Electing Holders shall be
conducted by one counsel designated by the holders of at least a majority in
aggregate principal amount of the Registrable Securities held by the Electing
Holders at the time outstanding and provided further that each such party shall
be required to maintain in confidence and not to disclose to any other person
any information or records reasonably designated by the Company as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in such Shelf Registration Statement
or otherwise), or (B) such person shall be required so to disclose such
information pursuant to a subpoena or order of any court or other governmental
agency or body having jurisdiction over the matter (subject to the requirements
of such order, and only after such person shall have given the Company prompt
prior written notice of such requirement), or (C) such information is required
to be set forth in such Shelf Registration Statement or the prospectus included
therein or in an amendment to such Shelf Registration Statement or an amendment
or supplement to such prospectus in order that such Shelf Registration
Statement, prospectus, amendment or supplement, as the case may be, complies
with applicable requirements of the federal securities laws and the rules and
regulations of the Commission and does not contain an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;
 
(viii)  promptly notify each of the Electing Holders and confirm such advice in
writing, (A) when such Shelf Registration Statement or the prospectus included
therein or any prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to such Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Shelf Registration Statement or prospectus or
for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company set forth in Section 5
cease to be true and correct in all material respects, (E) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (F) the occurrence of any event
that causes the Company to become an “ineligible issuer” as defined in Rule 405,
or (G) if at any time when a prospectus is required to be delivered under the
Securities Act, that such Shelf Registration Statement, prospectus, prospectus
amendment or supplement or post-effective amendment does not conform in all
material respects to the applicable requirements of the Securities Act and the
Trust Indenture Act or contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;

 
11

--------------------------------------------------------------------------------

 
 
(ix)    use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto at the earliest practicable date;
 
(x)      if requested by any Electing Holder, promptly incorporate in a
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission and as such
Electing Holder specifies should be included therein relating to the terms of
the sale of such Registrable Securities, including information with respect to
the principal amount of Registrable Securities being sold by such Electing
Holder, the name and description of such Electing Holder, the offering price of
such Registrable Securities and any discount, commission or other compensation
payable in respect thereof and with respect to any other terms of the offering
of the Registrable Securities to be sold by such Electing Holder; and make all
required filings of such prospectus supplement or post-effective amendment
promptly after notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment;
 
(xi)     furnish to each Electing Holder and the counsel referred to in
Section 3(d)(vi) an executed copy (or a conformed copy) of such Shelf
Registration Statement, each such amendment and supplement thereto (in each case
including all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act to the extent
such documents are not available through the Commission’s EDGAR System, and such
other documents, as such Electing Holder may reasonably request in order to
facilitate the offering and disposition of the Registrable Securities owned by
such Electing Holder and to permit such Electing Holder to satisfy the
prospectus delivery requirements of the Securities Act; and subject to
Section 3(e), the Company hereby consents to the use of such prospectus
(including such preliminary and summary prospectus) and any amendment or
supplement thereto by each such Electing Holder (subject to any applicable
Suspension Period), in each case in the form most recently provided to such
person by the Company, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including such preliminary and
summary prospectus) or any supplement or amendment thereto;

 
12

--------------------------------------------------------------------------------

 

(xii)    use all commercially reasonable efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder shall reasonably request, (B) keep such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers,
sales and dealings therein in such jurisdictions during the period the Shelf
Registration Statement is required to remain effective under Section 2(b) and
for so long as may be necessary to enable any such Electing Holder to complete
its distribution of Registrable Securities pursuant to such Shelf Registration
Statement, (C) take any and all other actions as may be reasonably necessary or
advisable to enable each such Electing Holder to consummate the disposition in
such jurisdictions of such Registrable Securities and (D) obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;
provided, however, that neither the Company nor the Guarantors shall be required
for any such purpose to (1) qualify as a foreign corporation in any jurisdiction
wherein it would not otherwise be required to qualify but for the requirements
of this Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction or (3) make
any changes to its certificate of incorporation or by-laws or other governing
documents or any agreement between it and its stockholders;
 
(xiii)   unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be printed, penned, lithographed,
engraved or otherwise produced by any combination of such methods, on steel
engraved borders, and which certificates shall not bear any restrictive legends;
 
(xiv)   obtain a CUSIP number for all Securities that have been registered under
the Securities Act, not later than the applicable Effective Time;
 
(xv)    notify in writing each holder of Registrable Securities of any proposal
by the Company to amend or waive any provision of this Agreement pursuant to
Section 9(h) and of any amendment or waiver effected pursuant thereto, each of
which notices shall contain the text of the amendment or waiver proposed or
effected, as the case may be; and
 
(xvi)   comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders no later than eighteen months
after the Effective Time of such Shelf Registration Statement an “earning
statement” of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder); provided, however, that this requirement shall be deemed satisfied
by the Company’s compliance with Section 3.16 of the Indenture.

 
13

--------------------------------------------------------------------------------

 

(e)    In the event that the Company would be required, pursuant to
Section 3(d)(viii)(G), to notify the Electing Holders, the Company shall
promptly prepare and furnish to each of the Electing Holders a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Securities, such prospectus shall conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.  Each Electing Holder agrees that upon receipt of
any notice from the Company pursuant to Section 3(d)(viii)(G), such Electing
Holder shall forthwith discontinue the disposition of Registrable Securities
pursuant to the Shelf Registration Statement applicable to such Registrable
Securities until such Electing Holder shall have received copies of such amended
or supplemented prospectus, and if so directed by the Company, such Electing
Holder shall deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies, of the prospectus covering such Registrable
Securities in such Electing Holder’s possession at the time of receipt of such
notice.
 
(f)     In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act.  Each such Electing Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Company or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Company any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.
 
(g)    Until the Securities have become Freely Transferable, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144) to,
resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement, or a valid exemption from the
registration requirements, under the Securities Act.
 
(h)    As a condition to its participation in the Exchange Offer, each holder of
Registrable Securities shall furnish, upon the request of the Company, a written
representation to the Company (which may be contained in the letter of
transmittal or “agent’s message” transmitted via The Depository Trust Company’s
Automated Tender Offer Procedures, in either case contemplated by the Exchange
Registration Statement) to the effect that (A) it is not an “affiliate” of the
Company, as defined in Rule 405 of the Securities Act, or if it is such an
“affiliate”, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (B) it is not
engaged in and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer, (C) it is acquiring the Exchange
Securities in its ordinary course of business, (D) if it is a broker-dealer that
holds Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Securities
acquired directly from the Company or any of its affiliates), it will deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by it in the Exchange Offer, (E) if
it is a broker-dealer, that it did not purchase the Securities to be exchanged
in the Exchange Offer from the Company or any of its affiliates, and (F) it is
not acting on behalf of any person who could not truthfully and completely make
the representations contained in the foregoing subclauses (A) through (E).

 
14

--------------------------------------------------------------------------------

 
 
 Notwithstanding anything in this Section 3 to the contrary, the requirements to
file and consummate an Exchange Offer and/or file a Shelf Registration Statement
shall terminate at such time as all the Registrable Securities are Freely
Transferable.
 
4.      Registration Expenses.
 
 The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Agreement,
including (a) all Commission and any FINRA registration, filing and review fees
and expenses including reasonable fees and disbursements of counsel for the
Eligible Holders in connection with such registration, filing and review,
(b) all fees and expenses in connection with the qualification of the
Registrable Securities and the Exchange Securities, as applicable, for offering
and sale under the State securities and blue sky laws referred to in
Section 3(d)(xii) and determination of their eligibility for investment under
the laws of such jurisdictions as the Electing Holders may designate, including
any reasonable fees and disbursements of counsel for the Electing Holders  in
connection with such qualification and determination, (c) all expenses relating
to the preparation, printing, production, distribution and reproduction of each
registration statement required to be filed hereunder, each prospectus included
therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Securities or
Exchange Securities, as applicable, for delivery and the expenses of printing or
producing any selling agreements and blue sky or legal investment memoranda and
all other documents in connection with the offering, sale or delivery of
Securities or Exchange Securities, as applicable, to be disposed of (including
certificates representing the Securities or Exchange Securities, as applicable),
(d) messenger, telephone and delivery expenses relating to the offering, sale or
delivery of Securities or Exchange Securities, as applicable, and the
preparation of documents referred in clause (c) above, (e) fees and expenses of
the Trustee under the Indenture, any agent of the Trustee and any counsel for
the Trustee and of any collateral agent or custodian, (f) internal expenses
(including all salaries and expenses of the Company’s officers and employees
performing legal or accounting duties), (g) reasonable fees, disbursements and
expenses of counsel and independent certified public accountants of the Company,
(h) reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company) (i) any fees charged by securities
rating services for rating the Registrable Securities or the Exchange
Securities, as applicable, and (j) fees, expenses and disbursements of any other
persons, including special experts, retained by the Company in connection with
such registration (collectively, the “Registration Expenses”).  To the extent
that any Registration Expenses are incurred, assumed or paid by any holder of
Registrable Securities, Securities or Exchange Securities, as applicable, the
Company shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor.  Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions, if any, and transfer taxes, if any,
attributable to the sale of such Registrable Securities and Exchange Securities,
as applicable, and the fees and disbursements of any counsel or other advisors
or experts retained by such holders (severally or jointly), other than the
counsel and experts specifically referred to above.

 
15

--------------------------------------------------------------------------------

 
 
5.      Representations and Warranties.
 
 The Company and each of the Guarantors, jointly and severally, represents and
warrants to, and agrees with, each Purchaser and each of the holders from time
to time of Registrable Securities that:
 
(a)    Each registration statement covering Registrable Securities, Securities
or Exchange Securities, as applicable, and each prospectus (including any
preliminary or summary prospectus) contained therein or furnished pursuant to
Section 3(c) or Section 3(d) and any further amendments or supplements to any
such registration statement or prospectus, when it becomes effective or is filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act and the Trust Indenture Act and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; and at all times subsequent to the Effective Time when a
prospectus would be required to be delivered under the Securities Act, other
than (A) from (i) such time as a notice has been given to holders of Registrable
Securities pursuant to Section 3(c)(iii)(G) or Section 3(d)(viii)(G) until
(ii) such time as the Company furnishes an amended or supplemented prospectus
pursuant to Section 3(c)(iv) or Section 3(e) or (B) during any applicable
Suspension Period, each such registration statement, and each prospectus
(including any summary prospectus) contained therein or furnished pursuant to
Section 3(c) or Section 3(d), as then amended or supplemented, will conform in
all material respects to the requirements of the Securities Act and the Trust
Indenture Act and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities   expressly for use therein.
 
(b)    Any documents incorporated by reference in any prospectus referred to in
Section 5(a), when they become or became effective or are or were filed with the
Commission, as the case may be, will conform or conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing; provided, however, that
this representation and warranty shall not apply to any statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Company by a holder of Registrable Securities expressly for use therein.

 
16

--------------------------------------------------------------------------------

 

(c)    The compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the certificate of incorporation, as amended, or the by-laws or
other governing documents, as applicable, of the Company or the Guarantors or
(iii)  result in any violation of any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its subsidiaries or any of their respective properties, except in the
case of (i) and (iii) above, for any default, breach, violation or conflict
which would not reasonably be expected to have a material adverse effect on the
current or future condition (financial or otherwise), business or results of
operations of the Company and its subsidiaries, taken as a whole (“Material
Adverse Effect”); and no consent, approval, authorization, order, registration
or qualification of or with any such court or governmental agency or body is
required for the consummation by the Company and the Guarantors of the
transactions contemplated by this Agreement, except (w) the registration under
the Securities Act of the Registrable Securities and the Exchange Securities, as
applicable, and qualification of the Indenture under the Trust Indenture Act,
(x) such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or blue sky laws in connection with the
offering and distribution of the Registrable Securities and the Exchange
Securities, as applicable and (y) such consents, approvals, authorizations,
registrations or qualifications that have been obtained and are in full force
and effect as of the date hereof.
 
(d)    This Agreement has been duly authorized, executed and delivered by the
Company and by the Guarantors.
 
6.      Indemnification and Contribution.
 
(a)    Indemnification by the Company and the Guarantors.  The Company and the
Guarantors, jointly and severally, will indemnify and hold harmless each of the
holders of Registrable Securities included in an Exchange Registration Statement
and each of the Electing Holders as holders of Registrable Securities included
in a Shelf Registration Statement against any losses, claims, damages or
liabilities, joint or several, to which such holder or such Electing Holder may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Exchange Registration Statement or any Shelf Registration
Statement, as the case may be, under which such Registrable Securities or
Exchange Securities were registered under the Securities Act, or any
preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433) contained therein or
furnished by the Company to any such holder or any such Electing Holder, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse each such holder and each such Electing Holder for any and all legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that neither the Company nor the Guarantors shall be liable to any such
person in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
or preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433), or amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by such person expressly for use therein.

 
17

--------------------------------------------------------------------------------

 
 
(b)    Indemnification by the Electing Holders.  The Company may require, as a
condition to including any Registrable Securities in any Shelf Registration
Statement filed pursuant to Section 2(b), that the Company shall have received
an undertaking reasonably satisfactory to it from each Electing Holder of
Registrable Securities included in such Shelf Registration Statement, severally
and not jointly, to (i) indemnify and hold harmless the Company, the Guarantors
and all other Electing Holders of Registrable Securities included in such Shelf
Registration Statement, against any losses, claims, damages or liabilities to
which the Company, the Guarantors or such other Electing Holders may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in such registration statement, or any preliminary, final or summary
prospectus (including, without limitation, any “issuer free writing prospectus”
as defined in Rule 433) contained therein or furnished by the Company to any
Electing Holder, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Electing Holder expressly for use therein, and (ii) reimburse
the Company and the Guarantors for any legal or other expenses reasonably
incurred by the Company and the Guarantors in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that no such Electing Holder shall be required to undertake liability
to any person under this Section 6(b) for any amounts in excess of the dollar
amount of the proceeds to be received by such Electing Holder from the sale of
such Electing Holder’s Registrable Securities pursuant to such registration.
 
(c)    Notices of Claims, Etc.  Promptly after receipt by an indemnified party
under subsection (a) or (b) above of written notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or Section 6(b).  In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the prior written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of any indemnified party.

 
18

--------------------------------------------------------------------------------

 
 
(d)   Contribution.  If for any reason the indemnification provisions
contemplated by Section 6(a) or Section 6(b) are unavailable to or insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 6(d), no Electing
Holder shall be required to contribute any amount in excess of the amount by
which the dollar amount of the proceeds received by such holder from the sale of
any Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The holders’ obligations in this Section 6(d) to
contribute shall be several in proportion to the principal amount of Registrable
Securities registered by them and not joint.
 
(e)    The obligations of the Company and the Guarantors under this Section 6
shall be in addition to any liability which the Company or the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer, director and partner of each holder, each Electing Holder, and each
person, if any, who controls any of the foregoing within the meaning of the
Securities Act; and the obligations of the holders and the Electing Holders
contemplated by this Section 6 shall be in addition to any liability which the
respective holder or Electing Holder may otherwise have and shall extend, upon
the same terms and conditions, to each officer and director of the Company or
the Guarantors (including any person who, with his consent, is named in any
registration statement as about to become a director of the Company or a
Guarantor) and to each person, if any, who controls the Company within the
meaning of the Securities Act, as well as to each officer and director of the
other holders and to each person, if any, who controls such other holders within
the meaning of the Securities Act.

 
19

--------------------------------------------------------------------------------

 
 
7.      Underwritten Offerings.
 
Each holder of Registrable Securities hereby agrees with the Company and each
other such holder that no holder of Registrable Securities may participate in
any underwritten offering hereunder unless (a) the Company gives its prior
written consent to such underwritten offering, (b) the managing underwriter or
underwriters thereof shall be designated by Electing Holders holding at least a
majority in aggregate principal amount of the Registrable Securities to be
included in such offering, provided that such designated managing underwriter or
underwriters is or are reasonably acceptable to the Company, (c) each holder of
Registrable Securities participating in such underwritten offering agrees to
sell such holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the persons entitled selecting the
managing underwriter or underwriters hereunder and (d) each holder of
Registrable Securities participating in such underwritten offering completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.  The Company hereby agrees with each holder of
Registrable Securities that, to the extent it consents to an underwritten
offering hereunder, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including all commercially reasonable efforts
to procure customary legal opinions and auditor “comfort” letters.
 
8.      Rule 144.
 
(a)    Facilitation of Sales Pursuant to Rule 144. The Company covenants to the
holders of Registrable Securities that to the extent it shall be required to do
so under the Exchange Act, the Company shall timely file the reports required to
be filed by it under the Exchange Act or the Securities Act (including the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144), and shall take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.  Upon the request of any holder of Registrable
Securities in connection with that holder’s sale pursuant to Rule 144, the
Company shall deliver to such holder a written statement as to whether it has
complied with such requirements.
 
(b)    Availability of Rule 144 Not Excuse for Obligations under Section 2.  The
fact that holders of Registrable Securities may become eligible to sell such
Registrable Securities pursuant to Rule 144 without such Securities having
become Freely Transferable shall not (1) cause such Securities to cease to be
Registrable Securities or (2) excuse the Company’s and the Guarantors’
obligations set forth in Section 2 of this Agreement, including without
limitation the obligations in respect of an Exchange Offer, Shelf Registration
and Special Interest.
 
9.      Miscellaneous.
 
(a)    No Inconsistent Agreements. The Company represents, warrants, covenants
and agrees that it has not granted, and shall not grant, registration rights
with respect to Registrable Securities, Exchange Securities or Securities, as
applicable, or any other securities which would be inconsistent with the terms
contained in this Agreement.

 
20

--------------------------------------------------------------------------------

 
 
(b)    Specific Performance.  The parties hereto acknowledge that there would be
no adequate remedy at law if the Company fails to perform any of its obligations
hereunder and that the Purchasers and the holders from time to time of the
Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchasers and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction.  Time shall
be of the essence in this Agreement.
 
(c)    Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at 950 Third Avenue, 5th Floor, New York, New York, 10022,
Attention: General Counsel, and if to a holder, to the address of such holder
set forth in the security register or other records of the Company, or to such
other address as the Company or any such holder may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.
 
(d)    Parties in Interest.  All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto, the holders from time to time of the Registrable Securities
and the respective successors and assigns of the foregoing.  In the event that
any transferee of any holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be deemed a beneficiary hereof for all purposes and such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such transferee shall be entitled
to receive the benefits of, and be conclusively deemed to have agreed to be
bound by all of the applicable terms and provisions of this Agreement.  If the
Company shall so request, any such successor, assign or transferee shall agree
in writing to acquire and hold the Registrable Securities subject to all of the
applicable terms hereof.
 
(e)    Survival.  The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement, the
transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.
 
(f)     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
(g)    Headings.  The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

 
21

--------------------------------------------------------------------------------

 
 
(h)    Entire Agreement; Amendments.  This Agreement and the other writings
referred to herein (including the Indenture and the form of Securities) or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter.  This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Company and the holders of at least a majority in aggregate
principal amount of the Registrable Securities at the time outstanding.  Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.
 
(i)     Inspection.  For so long as this Agreement shall be in effect, this
Agreement and a complete list of the names and addresses of all the record
holders of Registrable Securities shall be made available for inspection and
copying on any Business Day by any holder of Registrable Securities for proper
purposes only (which shall include any purpose related to the rights of the
holders of Registrable Securities under the Securities, the Indenture and this
Agreement) at the offices of the Company at the address thereof set forth in
Section 9(c) and at the office of the Trustee under the Indenture.
 
(j)     Counterparts.  This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
 
(k)    Severability.  If any provision of this Agreement, or the application
thereof in any circumstance, is held to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of such
provision in every other respect and of the remaining provisions contained in
this Agreement shall not be affected or impaired thereby.
 
(l)     Agent for Service; Submission to Jurisdiction. To the fullest extent
permitted by applicable law, the Company and each of the Guarantors (i) agrees
that any legal suit, action or proceeding against the Company or any Guarantor
brought by any Electing Holder or by any person who controls any Electing Holder
arising out of or based upon this Agreement or the transactions contemplated
thereby may be instituted exclusively in the U.S. District Court for the
Southern District of New York, or if that court does not have subject matter
jurisdiction, any New York state court located in the Borough of Manhattan in
the City of New York (a “New York Court”), (ii) waives, to the fullest extent it
may effectively do so, any objection that it may now or hereafter have to the
laying of venue of any such proceeding and (iii) submits to the non-exclusive
jurisdiction of such courts in any such suit, action or proceeding.  The Company
and each of the Guarantors has appointed the Company’s New York office,
currently located at 950 Third Avenue, 5th Floor, New York, NY 10022, as its
authorized agent (the “Authorized Agent”) upon whom process may be served in any
such action arising out of or based on this Agreement or the transactions
contemplated hereby which may be instituted in any New York Court by any
Electing Holder or any person who controls any Electing Holder, expressly
consents to the jurisdiction of any such court in respect of any such action,
and waives any other requirements of or objections to personal jurisdiction with
respect thereto.  Such appointment shall not be revoked without your prior
written consent.  The Company and each of the Guarantors represents and warrants
that its Authorized Agent has agreed to act as such an agent for service of
process and agrees to take any and all action, including the filing of any and
all documents and instruments, as may be necessary to continue such appointment
in full force and effect as aforesaid.  Service of process upon the Authorized
Agent and written notice of such service to the Company shall be deemed, in
every respect, effective service of process upon the Company and such
Guarantors.

 
22

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers, the Guarantors
and the Company.  It is understood that your acceptance of this letter on behalf
of each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.
 
Very truly yours,
 
MDC Partners Inc.
 
By:    
/ s / Michael Sabatino
 
Name: Michael Sabatino
 
Title:   Authorized Signatory
 
 

 
Guarantors:
 
Accent Marketing Services, LLC
 
Ashton Potter Canada Inc.
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
 
         
Computer Composition of Canada Inc.
 
CPB Acquisition Inc.
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
  
         
Crispin Porter & Bogusky LLC
 
Dotglu LLC
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
 
         
Hello Acquisition Inc.
 
KBP Holdings LLC
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
 


 
23

--------------------------------------------------------------------------------

 


Kirshenbaum Bond & Partners LLC
 
Maxxcom (USA) Holdings Inc.
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
 
         
Maxxcom Inc. (ON)
 
Maxxcom Inc. (US)
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
 
         
MDC Acquisition Inc.
 
MDC Corporate (US) Inc.
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
  
         
MDC/KBP Acquisition Inc.
 
TargetCom LLC
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
 
         
TC Acquisition Inc.
 
Yamamoto Moss Mackenzie, Inc.
         
By:
/ s / Michael Sabatino
 
By:
/ s / Michael Sabatino
 
Name: Michael Sabatino
   
Name: Michael Sabatino
 
Title:   Authorized Signatory
   
Title:   Authorized Signatory
 
 
   
 
         
ZG Acquisition Inc.
               
By:
/ s / Michael Sabatino
       
Name: Michael Sabatino
       
Title:   Authorized Signatory
       
 
     



Accepted as of the date hereof:

 
24

--------------------------------------------------------------------------------

 


Accepted as of the date hereof:


Goldman, Sachs & Co.
 
By:
/ s / Goldman, Sachs & Co.
 
(Goldman, Sachs & Co.)
     
On behalf of each of the Purchasers


 
25

--------------------------------------------------------------------------------

 


Exhibit A
 
MDC Partners Inc.
 
INSTRUCTION TO DTC PARTICIPANTS
 
(Date of Mailing)
 
URGENT - IMMEDIATE ATTENTION REQUESTED
 
DEADLINE FOR RESPONSE:  [DATE] *
 
The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in MDC Partners Inc. (the “Company”) 11%
Senior Notes due 2016 (the “Securities”) are held.
 
The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof.  In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.
 
It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response].  Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you.  If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact MDC Partners Inc.,
950 Third Avenue, 5th Floor, New York, New York, 10022; Telephone No.: (646)
429-1800.
 

--------------------------------------------------------------------------------

*Not less than 28 calendar days from date of mailing.
 
 
A-1

--------------------------------------------------------------------------------

 

MDC Partners Inc.
 
Notice of Registration Statement
and
Selling Securityholder Questionnaire
 
(Date)
 
Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between MDC Partners, Inc. (the
“Company”), the Guarantors named therein and the Purchasers named
therein.  Pursuant to the Exchange and Registration Rights Agreement, the
Company has filed or will file with the United States Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Company’s 11%
Senior Notes due 2016 (the “Securities”).  A copy of the Exchange and
Registration Rights Agreement has been filed as an exhibit to the Shelf
Registration Statement and can be obtained from the Commission’s website at
www.sec.gov.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Exchange and Registration Rights Agreement.
 
Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement.  In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response].  Beneficial
owners of Registrable Securities who do not properly complete, execute and
return this Notice and Questionnaire by such date (i) will not be named as
selling securityholders in the Shelf Registration Statement and (ii) may not use
the Prospectus forming a part thereof for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.
 
The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

 
A-2

--------------------------------------------------------------------------------

 

ELECTION
 
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.  In addition, the undersigned, by signing and
returning this Notice and Questionnaire, represents and warrants that the
representation set forth in Section 3(h) of the Exchange and Registration Rights
Agreement is true and correct as of the date hereof.
 
Pursuant to the Exchange and Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company, its officers who sign any
Shelf Registration Statement, and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act of 1934, as amended (the “Exchange Act”), against certain loses
arising out of an untrue statement, or the alleged untrue statement, of a
material fact in the Shelf Registration Statement or the related prospectus or
the omission, or alleged omission, to state a material fact required to be
stated in such Shelf Registration Statement or the related prospectus, but only
to the extent such untrue statement or omission, or alleged untrue statement or
omission, was made in reliance on and in conformity with the information
provided in this Notice and Questionnaire.
 
Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.
 
The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 
A-3

--------------------------------------------------------------------------------

 

QUESTIONNAIRE


(1)  (a)    Full legal name of Selling Securityholder:
 

--------------------------------------------------------------------------------

 
(b) 
Full legal name of registered Holder (if not the same as in (a) above) of
Registrable Securities listed in Item (3) below:

 

--------------------------------------------------------------------------------

  
(c) 
Full legal name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item (3) below are held:

 

--------------------------------------------------------------------------------



(2)   Address for notices to Selling Securityholder:
 
  
  
  
  
  
  
Telephone:
  
Fax:
  
Contact Person:
  
E-mail for Contact Person:  
  



(3)  Beneficial Ownership of Securities:
 
Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.
 
(a)   Principal amount of Registrable Securities beneficially
owned:  ____________________________________
CUSIP No(s). of such Registrable
Securities:  _________________________________________________
 
(b)  Principal amount of Securities other than Registrable Securities
beneficially owned:
 

--------------------------------------------------------------------------------

CUSIP No(s). of such other
Securities:  _______________________________________________
 
(c) 
Principal amount of Registrable Securities that the undersigned wishes to be
included in the Shelf Registration Statement:  ______________________________
CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:  ______________________________



(4)   Beneficial Ownership of Other Securities of the Company:
 
Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 
 
A-4

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

(5)   Individuals who exercise dispositive powers with respect to the
Securities:
 
If the Selling Securityholder is not an entity that is required to file reports
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act (a
“Reporting Company”), then the Selling Securityholder must disclose the name of
the natural person(s) who exercise sole or shared dispositive powers with
respect to the Securities.  Selling Securityholders should disclose the
beneficial holders, not nominee holders or other such others of record.  In
addition, the Commission has provided guidance that Rule 13d-3 of the Securities
Exchange Act of 1934 should be used by analogy when determining the person or
persons sharing voting and/or dispositive powers with respect to the Securities.
 
(a)   Is the holder a Reporting Company?
 
Yes      _______                                                      No         
_______


If “No”, please answer Item (5)(b).
 
(b)   List below the individual or individuals who exercise dispositive powers
with respect to the Securities:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Please note that the names of the persons listed in (b) above will be included
in the Shelf Registration Statement and related Prospectus.
 
(6)   Relationships with the Company:
 
Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
A-5

--------------------------------------------------------------------------------

 


(7)   Plan of Distribution:
 
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder.  Such Registrable Securities may be
sold in one or more transactions at fixed prices, at prevailing market prices at
the time of sale, at varying prices determined at the time of sale, or at
negotiated prices.  Such sales may be effected in transactions (which may
involve crosses or block transactions) (i) on any national securities exchange
or quotation service on which the Registered Securities may be listed or quoted
at the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options.  In connection with sales of the
Registrable Securities or otherwise, the Selling Securityholder may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities in the course of hedging the positions they
assume.  The Selling Securityholder may also sell Registrable Securities short
and deliver Registrable Securities to close out such short positions, or loan or
pledge Registrable Securities to broker-dealers that in turn may sell such
securities.
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Note:  In no event may such method(s) of distribution take the form of an
underwritten offering of Registrable Securities without the prior written
agreement of the Company.


(8)   Broker-Dealers:
 
The Commission requires that all Selling Securityholders that are registered
broker-dealers or affiliates of registered broker-dealers be so identified in
the Shelf Registration Statement.  In addition, the Commission requires that all
Selling Securityholders that are registered broker-dealers be named as
underwriters in the Shelf Registration Statement and related Prospectus, even if
they did not receive the Registrable Securities as compensation for underwriting
activities.
 
(a)   State whether the undersigned Selling Securityholder is a registered
broker-dealer:
 
Yes      _______                                                      No         
_______
 
(b) 
If the answer to (a) is “Yes”, you must answer (i) and (ii) below, and (iii)
below if applicable.  Your answers to (i) and (ii) below, and (iii) below if
applicable, will be included in the Shelf Registration Statement and related
Prospectus.

 
 
(i)
Were the Securities acquired as compensation for underwriting activities?

 
Yes      _______                                                      No         
_______
 
If you answered “Yes”, please provide a brief description of the transaction(s)
in which the Securities were acquired as compensation:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
(ii)
Were the Securities acquired for investment purposes?


 
A-6

--------------------------------------------------------------------------------

 
 
Yes      _______                                                      No         
_______
 
(iii)
If you answered “No” to both (i) and (ii), please explain the Selling
Securityholder’s reason for acquiring the Securities:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



(c)
State whether the undersigned Selling Securityholder is an affiliate of a
registered broker-dealer and, if so, list the name(s) of the broker-dealer
affiliate(s):

 
Yes      _______                                                      No         
_______
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(d)   If you answered “Yes” to question (c) above:
 
(i)
Did the undersigned Selling Securityholder purchase Registrable Securities in
the ordinary course of business?

 
Yes      _______                                                      No         
_______
 
If the answer is “No” to question (d)(i), provide a brief explanation of the
circumstances in which the Selling Securityholder acquired the Registrable
Securities:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(ii)
At the time of the purchase of the Registrable Securities, did the undersigned
Selling Securityholder have any agreements, understandings or arrangements,
directly or indirectly, with any person to dispose of or distribute the
Registrable Securities?

 
Yes      _______                                                      No         
_______
 
If the answer is “Yes” to question (d)(ii), provide a brief explanation of such
agreements, understandings or arrangements:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
If the answer is “No” to Item (8)(d)(i) or “Yes” to Item (8)(d)(ii), you will be
named as an underwriter in the Shelf Registration Statement and the related
Prospectus.

 
A-7

--------------------------------------------------------------------------------

 
 
(9)   Hedging and short sales:
 
(a)
State whether the undersigned Selling Securityholder has or will enter into
“hedging transactions” with respect to the Registrable Securities:

 
Yes      _______                                                      No         
_______
 
If “Yes”, provide below a complete description of the hedging transactions into
which the undersigned Selling Securityholder has entered or will enter and the
purpose of such hedging transactions, including the extent to which such hedging
transactions remain in place:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  
(b)
Set forth below is Interpretation A.65 of the Commission’s July 1997 Manual of
Publicly Available Interpretations regarding short selling:

 
“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”
 
By returning this Notice and Questionnaire, the undersigned Selling
Securityholder will be deemed to be aware of the foregoing interpretation.


*     *     *     *     *
 
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act, particularly Regulation M (or any successor rule or
regulation).
 
The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to indemnify and hold harmless the
Company and certain other persons as set forth in the Exchange and Registration
Rights Agreement.
 
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus.  The Selling Securityholder understands that such
information will be relied upon by the Company in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

 
A-8

--------------------------------------------------------------------------------

 
 
In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Company may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of Registrable Securities in order to comply with the Securities
Act.  Except as otherwise provided in the Exchange and Registration Rights
Agreement, all notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:
 
(i)  To the Company:
   
MDC Partners Inc.
 
950 Third Avenue
 
5th Floor
 
New York, NY 10022
 
Attention: General Counsel
(ii)  With a copy to:
   
Simpson Thacher & Bartlett LLP
 
425 Lexington Avenue
 
New York, NY 10017
 
Attention: Risë Norman, Esq.



Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above).  This Notice
and Questionnaire shall be governed in all respects by the laws of the State of
New York.

 
A-9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:   __________________
 

--------------------------------------------------------------------------------

Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)

 
By:  _________________________________________________________________ 
Name:
Title:
 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Risë Norman, Esq.

 
A-10

--------------------------------------------------------------------------------

 


Exhibit B
 
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
 
Bank of New York Mellon
MDC Partners Inc.
c/o Bank of New York Mellon
[Address of Trustee]
 
Attention:  Trust Officer
 
Re:        MDC Partners Inc. (the “Company”)
  11% Senior Notes due 2016
 
Dear Sirs:
 
Please be advised that _______________________ has transferred
$____________________ aggregate principal amount of the above-referenced Notes
pursuant to an effective Registration Statement on Form [_____] (File No.
333-________) filed by the Company.
 
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.
 
Dated:
 
Very truly yours,
 
  
 
(Name)
   
By:
  
 
(Authorized Signature)

 
Endnotes-1

 

--------------------------------------------------------------------------------

 

Exhibit C
 
List of Guarantors and Jurisdictions of Formation
 

   
Subsidiary
 
Jurisdiction of Formation
1.
 
Accent Marketing Services, LLC
 
Delaware
2.
 
Ashton Potter Canada Inc.
 
Ontario
3.
 
Computer Composition of Canada Inc.
 
Ontario
4.
 
CPB Acquisition Inc.
 
Delaware
5.
 
Crispin Porter & Bogusky LLC
 
Delaware
6.
 
Dotglu LLC
 
Delaware
7.
 
Hello Acquisition Inc.
 
Delaware
8.
 
KBP Holdings LLC
 
Delaware
9.
 
Kirshenbaum Bond & Partners LLC
 
Delaware
10.
 
Maxxcom (USA) Holdings Inc.
 
Delaware
11.
 
Maxxcom Inc. (ON)
 
Ontario
12.
 
Maxxcom Inc. (US)
 
Delaware
13.
 
MDC Acquisition Inc.
 
Delaware
14.
 
MDC Corporate (US) Inc.
 
Delaware
15.
 
MDC/KBP Acquisition Inc.
 
Delaware
16.
 
TargetCom LLC
 
Delaware
17.
 
TC Acquisition Inc.
 
Delaware
18.
 
Yamamoto Moss Mackenzie, Inc.
 
Delaware
19.
  
ZG Acquisition Inc.
  
Delaware

 
Endnotes-2

 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Initial Purchasers


Goldman, Sachs & Co
William Blair & Company, L.L.C.
BMO Capital Markets Corp.
J. P. Morgan Securities Inc.
Jefferies & Company, Inc.
RBC Capital Markets Corporation
Scotia Capital (USA) Inc.
UBS Securities LLC
 
Endnotes-3

 

--------------------------------------------------------------------------------

 